Citation Nr: 0938823	
Decision Date: 10/13/09    Archive Date: 10/22/09

DOCKET NO.  94-36 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for hiatal hernia and 
stomach disorder, to include as secondary to service-
connected non-Hodgkin's lymphoma (NHL).

2.  Entitlement to service connection for loss of feeling on 
left side, to include as secondary to service-connected NHL.

3.  Entitlement to service connection for night sweats, to 
include as secondary to service-connected NHL.

4.  Entitlement to service connection for chronic fatigue, to 
include as secondary to service-connected NHL.

5.  Entitlement to service connection for genitourinary 
disorders, to include as secondary to service-connected NHL.

6.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service-connected NHL.


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to September 
1977.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Veteran's initial claim for NHL was filed in November 
1990.  Subsequent to receiving service connection for NHL, he 
submitted claims for residuals of NHL.  In an April 2006 
decision, the Board remanded claims regarding a hiatal hernia 
and other stomach problems, loss of feeling on the left side, 
night sweats, chronic fatigue and swollen right arm and hand, 
genitourinary disorders and psychiatric disorders, all due to 
or aggravated by NHL.  

The issue of entitlement to service connection for 
psychiatric disorders to include as due to service-connected 
NHL is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




Clarification of issues on appeal

As indicated above, some of the Veteran's claims have been 
pending in some form since the early 1990s.  Essentially, the 
Veteran has generally contended that various residuals of 
service-connected NHL have resulted.  The Veteran has not 
been consistent in describing which residual symptoms or 
disorders he has claimed, and some of those symptoms or 
disorders have been described at different times in different 
ways during the course of the claims.  Similarly, during the 
pendency of the claims, the RO has addressed the various 
individual symptoms and disorders in groups, instead of 
individually, in an apparent attempt to simplify the analysis 
of the claims.  By addressing them in this fashion, it has 
become unclear which claims have been the subject of proper 
notices of disagreement.

An example of the confusion that has resulted is illustrated 
in the  September 2008 rating decision which decided 19 
separate issues, many of which are duplicative of the issues 
addressed in the April 2006 Board decision and remand, and 
which were last adjudicated in the May 2009 statement of the 
case.  After reviewing the entire record, the Board finds 
that the issues stated on the coversheet of this decision 
have been properly appealed.  The Board further finds that 
the following issues have not been properly appealed for the 
lack of an adequate or timely notice of disagreement (NOD): 
entitlement to increased disability ratings for headaches 
(claimed as lytic bone lesions, left parietal bone with 
probable eosinophilic granuloma and non-Hodgkin's lymphoma 
and recurrent headaches); entitlement to an increased 
disability rating for hypertension; entitlement to service 
connection for deep vein thrombosis; entitlement to service 
connection for shortness of breath; and entitlement to 
service connection for dizziness.  See Archbold v. Brown, 
9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. 
§ 7105(a), the filing of a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process, and the request for appellate review is completed by 
the claimant's filing of a substantive appeal after a 
statement of the case is issued by VA].

The Board notes that issues 6 through 19 of the September 
2008 rating decision are largely duplicative of the issues 
addressed by the Board's April 2006 decision and the May 2009 
supplemental statement of the case.  To the degree that they 
are duplicative, the have been properly appealed.  In that 
vein, the Board notes that in Schroeder v. West, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) concluded that a "claim" should be defined broadly 
as an application for benefits for a current disability. See 
Schroeder v. West, 212 F.3d 1265, 1269 (Fed.Cir. 2000); see 
also Rodriguez v. West, 189 F.3d 1351, 1353 (Fed.Cir. 1999). 
The Court applied this definition of a "claim" in Bingham v. 
Principi, 18 Vet. App. 470, 474 (2004), holding that "direct 
and presumptive service connection are, by definition, two 
means (i.e., two theories) by which to reach the same end, 
namely service connection," and that it therefore "follows 
logically that the appellant, in seeking service connection . 
. . did not file two separate claims" but rather one claim. 
Id. In Roebuck v. Nicholson, 20 Vet. App. 307 (2006), the 
Court held that although there may be multiple theories or 
means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit 
for the same disability, they constitute the same claim.  
Thus, to the extent that the original claims were addressed 
in the current appeal as secondary service connection claims, 
and apparently addressed in the September 2008 rating 
decision as direct service connection claims, they are the 
same claims.

The Board notes that the Veteran raised the issue of 
entitlement to an earlier effective date for hypertension in 
a January 2007 NOD.  That issue was addressed in an October 
2007 SOC.  However, there is no formal substantive appeal of 
that issue in the record.  For that reason, the issue is not 
in appellate status.  See 38 C.F.R. § 20.202 (2008).

In a January 1993 decision, the Board granted service 
connection for NHL as a single claim.  In a June 1996 
decision, the Board denied entitlement to an earlier 
effective date for service connection for NHL, and remanded 
the claim for an increased disability rating for NHL to be 
considered under then new rating criteria.  The issue was 
subsequently denied in an October 1999 Board decision, which 
was appealed by the Veteran.  In a July 2001 Order, the Court 
of Appeals for Veterans Claims (Court) remanded the October 
1999 decision for compliance with the Veterans Claims 
Assistance Act of 2000 (VCAA).  An August 2002 Board decision 
denied the increased rating for NHL.  That decision was 
remanded by the Court in an April 2003 Order.  Subsequently, 
the Board remanded the claim for an increased disability 
rating for NHL in a December 2003 decision.  Finally, in an 
April 2006 decision, the Board denied the Veteran's claim for 
an increased disability rating for NHL.  That issue has not 
been appealed.

Last, the Board notes that the record includes the June 2009 
medical opinion of Dr. S.B., M.D., who provided evidence that 
the Veteran suffers from hearing loss and that the hearing 
loss was more likely as not caused by exposure to excessive 
noise while on board ship during active duty.  In addition, 
the March 2009 VA medical examiner reported that the Veteran 
suffered from "a mild estravasation of his chemotherapeutic 
medication during his chemotherapy treatment," and was 
diagnosed with chemical phlebitis.  Therefore, the examiner 
concluded that the current swelling symptom reported by the 
Veteran "would be as likely as not related to residuals of 
treatment" of the NHL "limited to the skin."  The Board 
refers those issues for appropriate action by the RO.


FINDINGS OF FACT

1.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the Veteran's 
hiatal hernia and stomach disorder is unrelated to his active 
duty service, his service-connected NHL, or treatment related 
to NHL.

2.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the Veteran's 
loss of felling on the left side disorder is unrelated to his 
active duty service, his service-connected NHL, or treatment 
related to NHL.

3.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the Veteran's 
night sweats disorder is unrelated to his active duty 
service, his service-connected NHL, or treatment related to 
NHL.

4.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the Veteran's 
chronic fatigue disorder is unrelated to his active duty 
service, his service-connected NHL, or treatment related to 
NHL.

5.  A preponderance of the competent medical and other 
evidence of record supports a conclusion that the Veteran's 
genitourinary disorders are unrelated to his active duty 
service, his service-connected NHL, or treatment related to 
NHL.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a hiatal hernia and 
stomach disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.  Entitlement to service connection for a loss of feeling 
on the left side disorder is not warranted.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

3.  Entitlement to service connection for a night sweats 
disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

4.  Entitlement to service connection for a chronic fatigue 
disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

5.  Entitlement to service connection for a genitourinary 
disorder is not warranted.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran essentially contends that the following disorders 
are secondary to his service-connected NHL or caused by the 
treatment of his service-connected NHL:  hiatal hernia with 
stomach disorder; loss of feeling on left side; night sweats; 
chronic fatigue; and, genitourinary disorders.  He seeks 
service connection for each disorder.

The Board will first address preliminary issues and then 
render a decision on the issues on appeal.

Stegall concerns

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (the Court) held 
that compliance with remand instructions is neither optional 
nor discretionary.  The Court further held that the Board 
errs as a matter of law when it fails to ensure compliance 
with remand orders.

As noted above, the Court remanded the Veteran's claims for 
further procedural development.  Specifically, the Court 
ordered the Board to demonstrate that adequate notice 
pursuant to VCAA.

In addition, in an April 2006 decision, the Board remanded 
the claims for further evidentiary development.  
Specifically, the Board ordered VBA to ask the Veteran to 
identify all medical treatment records for the issues of 
hiatal hernia and other stomach problems; loss of feeling on 
the left side; night sweats; chronic fatigue and swollen 
right arm and hand; genitourinary disorders; and psychiatric 
disorders, all as a result of NHL or its treatment.  In 
addition, the Board ordered VBA to contact a VA physician who 
had provided an October 2001 report, and to provide the 
Veteran with any other medical examinations that may be 
necessary.

In response to the Court's remand, in a December 2003 
decision, the Board remanded the claims for compliance with 
the notice requirements of the VCAA.  As is more fully 
described below, VCAA notice was provided to the Veteran in 
letters dated November 2004, May 2007, and June and August 
2008.

In response to the Board's April 2006 remand, VBA requested 
that the Veteran provide or identify treatment records for 
the disorders listed above in the May 2007 notice letter.  In 
addition, the record contains evidence that the physician 
identified by the Board was contacted and that he provided an 
addendum to his October 2001 report.  Finally, the Board 
observes that the Veteran received medical examinations 
regarding NHL related symptoms, psychiatric and hypertension 
claims.

It is substantial, but not absolute, compliance with remand 
orders that is required.  See Dyment v. West, 13 Vet.App. 
141, 146-47 (1999) (holding that there was no Stegall 
violation when the examiner made the ultimate determination 
required by the Board's remand, because such determination 
"more that substantially complied with the Board's remand 
order").  The Board finds that VBA has substantially 
complied with the Board's April 2006 remand.

Duties to notify and assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.
38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1).  

In this case, VBA provided the Veteran with notice in letters 
dated July 2003, May 2007, and June and July 2008.  The 
letters informed the Veteran that to substantiate a claim for 
service connection the record evidence needed to show that he 
had an injury in military service or a disease that began in 
or was made worse during military service or an event in 
service causing injury or disease; a current physical or 
mental disability; and, a relationship between the current 
disability and an injury, disease or event in military 
service.  The August 2008 letter also informed the Veteran 
that in order to substantiate a claim for secondary service 
connection the evidence must show a current disability, a 
service connected disability and medical evidence of a nexus 
between the two.  

The Veteran was further notified in all the above letters 
that VA would make reasonable efforts to help him obtain 
evidence necessary to support his claim, including requests 
for any pertinent records held by Federal agencies, such as 
military records, and VA medical records. The Veteran was 
also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claim.  

Further, the Board notes that the Veteran was informed in the 
August 2008 notice letter of how VA determines a disability 
rating and an effective date in accordance with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

All notices were prior to the date of the last adjudication 
of the Veteran's claims in May 2009.  Thus, the Veteran had a 
meaningful opportunity to participate in the adjudication of 
his service connection claims.  See Overton v. Nicholson, 20 
Vet. App. 427, 435 (2006).  See also Mayfield v. Nicholson, 
499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the 
Federal Circuit Court held that a SOC or supplemental SOC 
(SSOC) can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
SOC or SSOC.  As a matter of law, the provision of adequate 
VCAA notice prior to a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The RO has obtained the Veteran's 
service treatment records and pertinent personnel records, 
and has obtained all private medical records identified by 
the Veteran.  The Veteran has received medical examinations 
pertaining to his claim including those provided in February 
and March 2009.  

VA has further assisted the Veteran throughout the course of 
this appeal by providing him with statements of the case 
which informed him of the laws and regulations relevant to 
his claim.  

For these reasons, the Board concludes that VA has fulfilled 
the duty to assist the Veteran in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Board observes that the Veteran declined in 
writing in his VA Form-9 substantive appeals to present 
evidence and testimony at a hearing before a Veterans Law 
Judge.

The Board will therefore proceed to a decision on the merits.  

Entitlement to service connection for hiatal hernia and 
stomach disorder, to include as secondary to service-
connected non-Hodgkin's lymphoma (NHL).

Entitlement to service connection for loss of feeling on left 
side, to include as secondary to service-connected NHL.

Entitlement to service connection for night sweats, to 
include as secondary to service-connected NHL.

Entitlement to service connection for chronic fatigue, to 
include as secondary to service-connected NHL.

Entitlement to service connection for genitourinary 
disorders, to include as secondary to service-connected NHL.

Because the issues present similar evidence and identical 
law, the Board will address all issues in a single analysis.



Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2008).

For certain chronic disorders, including duodenal ulcers, 
service connection may be granted if the disease becomes 
manifest to a compensable degree within one year following 
separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2008).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Service connection - secondary

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury. 38 C.F.R. § 3.310(a) 
(2008).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Additional disability resulting from the aggravation of a 
non-service-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability. See Wallin v. West, 11 Vet. App. 509, 512 (1998).


Analysis

The Veteran contends that he suffers from hiatal hernia and a 
general stomach disorder, loss of feeling on the left side, 
night sweats, chronic fatigue, and genitourinary disorders as 
a result of the treatment he receives for his service-
connected NHL or as a result of NHL.  He has not contended 
that any of the symptoms or disorders are directly related to 
his active duty service, but rather are secondary to his 
service-connected NHL.  In an abundance of caution, the Board 
will address both direct and secondary theories of service 
connection for each issue.

Direct service connection

As noted above, in order to establish service connection for 
a claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson supra.  The Board will 
address each element in turn as to each issue.

With regard to element (1), the Board observes that the 
medical evidence includes an October 2001 letter from J.A., 
M.D., a VA physician, who stated that the Veteran had stomach 
problems, chronic fatigue, night sweats, kidney problems, and 
loss of feeling in the right hand.  A January 2006 nerve 
conduction study resulted in a diagnosis of mild carpal 
tunnel syndrome of the right hand.  A March 1996 CT scan 
shows "a small hiatal hernia."  A March 2009 VA examiner 
noted an impression that the Veteran had intermittent night 
sweats, fatigue, benign prostatic hypertrophy, 
hydrocele/varicocele, gastroesophageal reflux disease (GERD) 
with hiatal hernia, and peripheral sensory changes to the 
left side.  

Thus, the evidence is at least in equipoise that the Veteran 
manifests current disabilities of hiatal hernia and GERD; 
peripheral sensory changes on the left side; intermittent 
night sweats; fatigue; genitourinary disorders including 
benign prostatic hypertrophy and hydrocele/varicocele, and 
depressive disorder.  

With regard to element (2), the Board observes that the 
Veteran's service treatment records (STR) do not include 
evidence of a diagnosis of hiatal hernia or general stomach 
disorders, loss of feeling on the left side, night sweats, 
chronic fatigue, or genitourinary disorders.  Nor is there 
evidence in the record indicating any such condition occurred 
within one year of the Veteran's discharged from active duty 
in September 1977.  Although the Veteran has contended that 
he has had a loss of feeling in the left side since 1977, 
there is no medical evidence of such disorder.  Indeed, 
medical evidence establishes that his nerve conduction on the 
left side is within normal limits.  In addition, the record 
shows that although the Veteran complained during service of 
symptoms of ulcers, medical testing at the time ruled out any 
such condition.  Moreover, the Veteran has stated that his 
fatigue became worse after 1990, about the time of his 
chemotherapy to treat NHL.  

The October 2001 letter of Dr. J.A., M.D., states that the 
Veteran was then "experiencing pain to the right testicle 
and stomach problems," and that the Veteran's STR's show 
"complaints and treatment for these conditions."  The Board 
observes that there is nothing in Dr. J.A.'s letter which 
specifies the STR entries he believed showed the Veteran's 
complaints for the conditions.  As indicated above, the 
Veteran complained during service of symptoms associated with 
ulcers.  Medical evidence accumulated during service ruled 
out ulcers, and no stomach disorder was diagnosed.  Moreover, 
the Board has not found any complaint or treatment of pain to 
the Veteran's right testicle during service.

In sum, after review of the entire record, the Board finds 
that there is no evidence of any of the claimed conditions 
during service.  Thus, the claims fail for lack of evidence 
of in-service incurrence or aggravation of a disease or 
injury.

With regard to element (3), the Board notes that there is 
insufficient medical evidence of record indicating that there 
is a nexus between any incidents during service which 
resulted in any of the claimed conditions on appeal.  
Although Dr. J.A. concluded that the Veteran's complaints of 
pain to the right testicle and stomach problems are "more 
than likely than not the same conditions [the Veteran] 
suffered with on active duty," there is nothing in the 
record which provides a basis for such a conclusion.  Indeed, 
Dr. J.A.'s February 2009 addendum to the October 2001 report 
does not address the issues of genitourinary or stomach 
disorders.  The only evidence which could be interpreted to 
support the claims for right testicle and stomach disorders 
is conclusory in the extreme.  In view of the lack of 
evidence of stomach disorders or genitourinary disorders 
during service, Dr. J.A.'s opinion merits no probative value; 
there can be no nexus when there is no evidence of an in-
service incurrence.

For that reason, the Board also finds the claims fail for 
lack of evidence sufficient to establish Hickson element (3).

For those reasons, the Board finds that the claims fail on a 
direct service connection theory.

Secondary service connection

As noted above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability. See Wallin, supra.  As 
above, the Board will address each element with regard to 
each claim.

With regard to element (1), the Board has found the evidence 
is at least in equipoise that current disabilities of hiatal 
hernia and GERD; peripheral sensory changes on the left side; 
intermittent night sweats; fatigue; genitourinary disorders 
including benign prostatic hypertrophy and 
hydrocele/varicocele, and depressive disorder were manifested 
during the pendency of the claims.  The Board notes that the 
Court held in McClain v. Nicholson, 21 Vet. App. 319 (2007), 
that so long as a veteran had a diagnosed disability during 
the pendency of the claim, service connection criteria 
requiring a current disability was satisfied.  Thus, element 
(1) has been satisfied.

With regard to element (2), the record shows the Veteran was 
service-connected for NHL effective February 1, 1992.  Thus, 
element (2) has been satisfied.

The crux of this analysis is whether element (3) is 
satisfied.  There is conflicting evidence regarding the 
claims.  In adjudicating a claim, the Board is charged with 
the duty to assess the credibility and weight given to 
evidence. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998).  In such an 
assessment of medical evidence, the Board can favor some 
medical evidence over other medical evidence so long as the 
Board adequately explains its reasons for doing so. See Evans 
v. West, 12 Vet. App. 22, 30 (1998); Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995). The Court instructed that the Board should assess the 
probative value of medical opinion evidence by examining the 
medical expert's personal examination of the patient, the 
physician's knowledge and skill in analyzing the data, and 
the medical opinion that the physician reaches. See Claiborne 
v. Nicholson, 19 Vet. App. 181, 186 (2005).

As briefly discussed above, Dr. J.A. stated in an October 
2001 letter that based on his review of the Veteran's service 
treatment records and then current medical records, he opined 
that the Veteran's stomach problems, chronic fatigue, night 
sweats, and kidney problems, among other non-relevant 
conditions, "are associated with the non-Hodgkin's lymphoma 
and its treatment."  In the February 2009 addendum to the 
October 2001 letter, Dr. J.A. stated that the "systemic SX 
[symptoms] related in my note of 10/24/2001 represent fairly 
standard complications/side effects of lymphoma, attendant 
chemotherapy."  In other words, the symptoms of stomach 
problems, chronic fatigue, night sweats and kidney problems 
are due to the chemotherapy the Veteran received to treat his 
service-connected NHL disability.  

On the other hand, the March 2009 VA examiner examined the 
Veteran and reviewed the Veteran's VA claims folder, 
including Dr. J.A.'s October 2001 and February 2009 
statements.  The examiner, a nurse practitioner, found that a 
review of medical literature revealed that there was no 
evidence that GERD or hiatal hernia were residuals of NHL or 
its treatment.  With regard to loss of felling on the left 
side, the examiner noted that a review of medical literature 
showed no connection with NHL or its treatment, and that the 
medical evidence of record showed that the etiology of the 
condition in the Veteran's case was unknown.  The examiner 
noted that the Veteran has diagnoses of sleep apnea and 
insomnia and that those conditions can cause chronic fatigue 
and night sweats.  She also noted that the conditions are 
associated with "active non-Hodgkins Lymphoma and [are] not 
seen in people with remission or cured."  The Board observes 
that the Veteran's NHL has been remission for more than 15 
years.  Finally, the examiner found that the Veteran's 
genitourinary symptoms are "most likely secondary to [the 
Veteran's] hydrocele/varicocele as well as enlarged 
prostate."  She stated that there is nothing in the medical 
literature to suggest that the diagnoses of hydrocele, 
varicocele or enlarged prostate are residuals of NHL or its 
treatment.  The examiner concluded that "it is less likely 
than not that the hiatal hernia, loss of feeling left side of 
body, night sweats, chronic fatigue or genitourinary disorder 
are due to non-Hodgkin's lymphoma."

The contrast between Dr. J.A.'s opinions and the March 2009 
examiner's report and findings is stark.  On the one hand, 
Dr. J.A. simply concludes that the basis for his opinion is 
that the symptoms are side effects of the chemotherapy and 
are common.  No referral to specific treatise or other 
medical information is provided to show either that the 
symptoms are commonly known to be side effects of 
chemotherapy or are common to NHL.  On the other hand, the 
March 2009 examiner reviewed the medical literature and 
determined that there is no connection between the treatment 
for NHL or NHL and the symptoms.  Moreover, the February 2009 
examiner provided an explanation of the etiology of the 
symptoms that is in congruence with the evidence of record.  
Dr. J.A.'s opinion provides no such explanation, nor does it 
address the other potential causes of the Veteran's symptoms.  
For those reasons, the Board finds that the March 2009 
examiner's opinions are more probative than Dr. J.A.'s 
opinions.  

The Board is cognizant of the fact that Dr. J.A. is a medical 
doctor and that the March 2009 examiner is a nurse 
practitioner, and has given consideration to the higher level 
of expertise that an M.D. may generally have.  However, when 
Dr. J.A.'s opinion is examined in light of the evidence of 
record, it falls short and is of lesser probative value.  See 
Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating 
the probative value of medical statements, the Board looks at 
factors such as the individual knowledge and skill in 
analyzing the medical data]; see also Bloom v. West, 12 Vet. 
App. 185, 187 (1999) [the probative value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion"].  In this case, the Board finds that the March 2009 
examiner's report is substantially supported by the medical 
evidence of record, whereas, Dr. J.A.'s is not.

For those reasons, the Board finds that the Veteran's claims 
fail for lack of evidence of Wallin element (3), medical 
nexus evidence establishing a connection between the service-
connected disability and the current disability.


ORDER

Entitlement to service connection for hiatal hernia and 
stomach disorder is denied.

Entitlement to service connection for loss of feeling on left 
side is denied.

Entitlement to service connection for night sweats is denied.

Entitlement to service connection for chronic fatigue is 
denied.

Entitlement to service connection for genitourinary disorders 
is denied.


REMAND

Entitlement to service connection for a psychiatric disorder, 
to include as secondary to service-connected NHL.

Reasons for remand

The Veteran essentially contends that he has suffered from 
chronic depression because of his service-connected NHL.  A 
March 2009 VA psychologist examined the Veteran and diagnosed 
the Veteran with "depressive disorder, NOS [not otherwise 
specified]".  In addition, Dr. J.A. stated in the October 
2001 letter that he had diagnosed the Veteran with "chronic 
depression as caused by the many problems associated with the 
treatment and diagnosis of" NHL.  The March examiner was 
unable to provide an opinion regarding whether the Veteran's 
psychiatric condition was due to his service-connected NHL or 
to the then recent death of his mother.  As a result, the 
medical evidence of record is insufficient to allow for a 
fair adjudication of the Veteran's claim.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) [the duty to assist 
includes "the conduct of a thorough and contemporaneous 
medical examination, one which takes into account the records 
of prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"].  Moreover, 
the Court has held that once VA undertakes to provide the 
Veteran with a medical examination, it must provide an 
adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 
(2007).

The Board notes that the passage of time may have attenuated 
the Veteran's grief over his mother's death to the degree 
where an assessment may be made concerning whether there is 
medical nexus evidence establishing a connection between the 
service-connected NHL disability and the current depressive 
disorder.  Therefore, VBA should arrange for the Veteran to 
be examined by an appropriate healthcare provider who should 
provide an opinion whether the Veteran's depression is 
related to the service-connected NHL.


Accordingly, the case is REMANDED for the following action:

1.  VBA should contact the Veteran and 
request that he provide or identify any 
medical treatment records relating to his 
depressive disorder.  VBA should attempt 
to obtain any such records identified, and 
any records obtained should be associated 
with the Veteran's VA claims folder.

2.  VBA should provide the Veteran with an 
examination by an appropriate VA 
healthcare provider who should review the 
Veteran's VA claims folder and examine the 
Veteran.  The examiner shall provide an 
opinion whether it is as likely as not 
that the current depressive disorder is 
caused by or the result of the service-
connected NHL disability.  The examiner's 
written report shall be associated with 
the Veteran's VA claims folder.

3.  Following completion of the foregoing 
and any other development deemed 
necessary, VBA shall readjudicate the 
Veteran's claim for entitlement to service 
connection for a psychiatric disorder to 
include as due to service-connected NHL.  
If the benefit sought on appeal remains 
denied, VBA should provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate period of time for response.  
Thereafter, the claims folder should be 
returned to the Board for further 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


